Citation Nr: 0303402	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-08 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to June 
1971 and from August 1974 to June 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

Statements on appeal appear to raise the issue of entitlement 
to a total rating for compensation purposes based on 
individual unemployability.  This matter has not been 
developed for appellate consideration.  As such, it is 
referred to the RO for appropriate action.

In January 2003, the Board undertook additional development 
of the veteran's claim pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  Pursuant to this development 
the veteran submitted additional medical evidence and he was 
afforded a VA examination.  The Board provided notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903 (2002).  After providing notice to the veteran and his 
representative, the veteran's representative submitted a 
supplemental informal hearing presentation.


FINDING OF FACT

The veteran's service-connected post traumatic stress 
disorder is manifested by symptoms of irritability, 
depression, nightmares, flashbacks, social isolation, 
suicidal ideation and homicidal ideation, resulting in no 
more than severe impairment of social and industrial 
adaptability.




CONCLUSION OF LAW

The criteria for a 70 percent rating for post traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of all information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The rating action, statement of the case, a January 2001 
letter, and a November 2002 letter, informed the veteran of 
the information and evidence needed to support his claim, the 
applicable law, and the development responsibilities and 
activities of the VA and the veteran.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Hence, the VA's 
notification requirements have been met, and the VA has no 
outstanding duty to inform.

The record contains several private medical opinions 
submitted by the veteran.  It also contains a December 2002 
VA psychiatric examination report.  The veteran has not 
identified any outstanding available evidence necessary to 
substantiate his claim.  In fact, the veteran has repeatedly 
requested that adjudication of his claim proceed.  
Consequently, no further assistance to the veteran with the 
development of evidence is required.  The VA has satisfied 
its obligation to notify and assist the veteran in this case.  
Further development and further expending of VA resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the matter before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disorder at issue.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected post traumatic stress disorder, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The veteran maintains that he is entitled to a rating in 
excess of 30 percent for his service-connected post-traumatic 
stress disorder.  He was granted service connection and a 10 
percent rating for post-traumatic stress disorder by rating 
action in April 1995.  By rating action in October 1996 the 
veteran was granted an increased rating of 30 percent for his 
post-traumatic stress disorder.  The record reveals that the 
current claim for an increased rating for post-traumatic 
stress disorder was received from the veteran in September 
1999.

The veteran submitted a September 1999 letter from a licensed 
psychologist, E.M.T., Ph.D.  Dr. T. stated that the veteran 
had serious post-traumatic stress disorder symptomatology.  
She stated that the veteran had isolative tendencies and that 
he had bouts of irritability and depression.  She further 
noted that the veteran had changed jobs within the post 
office on at least 10 occasions.  Dr. T. stated that the 
veteran did not handle work stress very well, and that 
sometimes he had to take a day off from work to calm himself.  
Dr. T. indicated that the veteran's global assessment of 
functioning (GAF) was 40.

A September 1999 letter from a private psychiatrist, M.B., 
D.O., indicates that the veteran was reasonably stable on 
medication.  The veteran was taking medication for anxiety, 
depression, intrusive nightmares, anger, and affective 
lability.

At an October 1999 VA examination the veteran complained of 
increased symptoms of sleep difficulty, nightmares, 
hypervigilence, social isolation as well as anhedonia and 
flashbacks, inability to be close to anyone, irritability, 
diminished interests in significant activities, and feelings 
of detachment from others.  The veteran reported suicidal 
thoughts in the past.  He said that he feared his lack of 
temper control to the point that he might become homicidal.  
On examination the veteran had depressed and blunted mood and 
affect.  He was casually, but neatly and cleanly, dressed.  
The veteran's speech was clear and there was no evidence of 
speech defect or deficit.  The veteran reported no problems 
with memory.  The diagnoses included post-traumatic stress 
disorder, and the veteran's GAF was noted to be 55.

The veteran was hospitalized at a private facility in January 
2002 secondary to increasing depression, and due to homicidal 
and suicidal thoughts.  The veteran's chief complaint on 
admission was that he wanted to kill people.  On mental 
status examination the veteran was cooperative, but eye 
contact was minimal.  The veteran exhibited no signs of 
psychomotor agitation, retardation or anxiety during the 
interview.  The veteran's mood appeared to be dysphoric.  His 
affect was labile and at times tearful.  His speech appeared 
to be goal-oriented, normal tone and amount, slightly 
circumstantial.  His thoughts appeared to be well organized.  
The veteran admitted to homicidal ideation.  The veteran 
denied any problems with perceptual disturbances.  The 
veteran described several dissociative phenomenon.  The 
veteran's concentration was visibly impaired.  He was easily 
distractible during the interview.  There was no apparent 
deficit in memory.  The veteran exhibited limited 
intellectual insight into his condition.  His judgment was 
rated as impaired.  The primary diagnosis was double 
depression, dysthymic disorder with superimposed major 
depressive disorder, recurrent.  The secondary diagnosis was 
post-traumatic stress disorder.  The veteran was found to 
have a GAF of around 25.

A January 2002 letter from a private physician, V.M., D.O., 
indicates that the veteran had post-traumatic stress disorder 
and major depression.  Dr. M. noted that the veteran had 
symptoms of marked lethargy with a depressed flat affect and 
inability to perform his usual job.  She further noted that 
the veteran had decreased ability for self-care and that the 
veteran was exhibiting suicidal and homicidal ideation.  Dr. 
M. stated that the veteran had complete debilitation and 
inability to function due to acute exacerbation of post-
traumatic stress disorder and severe depression.  She went on 
to state that the veteran was not expected to ever reach full 
recovery or to ever be employable.

The record contains a January 2002 letter from Dr. T. to the 
United States Postal Service (USPS).  Dr. T. stated that the 
veteran was not capable of substantial gainful work activity 
because of his post-traumatic stress disorder symptoms and 
she recommended that the veteran be granted disability 
retirement from the USPS.

Dr. T. again submitted a report in February 2002.  Dr. T. 
noted that in January of 2002, due to increased 
symptomatology and decompensation at the work site, the 
veteran was removed from employment and hospitalized.  Dr. T. 
stated that after speaking with other medical personnel it 
was their conclusion that the veteran should not be working 
at the post office or at any other employer due to the 
problems he experienced with figures of authority, coworkers, 
and supervisors.  Dr. T reported that the veteran had severe 
social and occupational problems due to difficulty 
concentrating, memory loss, flashbacks/intrusive thoughts, 
insomnia, overwhelming feelings of anger/sorrow, withdrawal 
and isolation, and severe depression.  The diagnosis was 
chronic, severe, post-traumatic stress disorder.  The 
veteran's GAF was noted to be 37.

The veteran was provided a VA psychiatric examination in 
December 2002.  The examiner noted that he had reviewed the 
veteran's medical history.  The examiner stated that it was 
difficult to obtain relevant and pertinent information from 
the veteran because of his insistence on indulging himself in 
monologues regarding some past events.  The veteran reported 
that his neighbors were attacking him, but he did not say in 
what manner.  He asserted that he spent most of the day 
locked up in his room trying to catch some sleep.  The 
veteran stated that he had been arrested one time on a bench 
warrant for violent behavior.  The veteran reported that he 
had trouble sleeping and that he could not stand being around 
people.  He stated that he had explosive rages and that he 
was hypervigilant.  Objectively the veteran sat down so that 
he could face the exit door.  When he left he feigned not 
knowing which door was the exit door.  During the examination 
the veteran was loud, boisterous, and attempted to intimidate 
the examiner with his behavior.  He frequently averted the 
attention from the topic under discussion to deliver 
monologues about past events.  The veteran presented the 
examiner with a letter.  The veteran's thoughts were 
organized and as his letter would indicate, he had no 
difficulty in communicating his ideas and thoughts.  It was 
noted that the veteran expressed himself in sentences and 
paragraphs.  The letter also indicated that the veteran's 
memory and concentration were good in that he was able to 
provide specific dates, including months and years of some 
specific events.  The veteran's mood was one of anger and 
unhappiness.  His affect was one of sustained 
dissatisfaction.  The veteran was noted to be competent to 
manage his financial affairs.  The diagnoses included post-
traumatic stress disorder and long history of substance 
abuse.  The veteran's GAF was 65.

A 30 percent evaluation for post-traumatic stress disorder 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Dr. T. indicated that the veteran had severe symptoms of 
post-traumatic stress disorder.  Dr. T. reported that the 
veteran had severe symptoms of flashbacks, anger, isolation, 
and depression, which made the veteran unemployable.  In 
September 1999 she indicated that the veteran had a GAF of 40 
and then in February 2002 she indicated that he had a GAF of 
37.  GAF's this low contemplate major impairment in several 
areas, including work.  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV).  Consequently, the Board believes 
that the veteran's post-traumatic stress disorder symptoms 
are severe in nature.  The Board is of the opinion that this 
evidence shows that the veteran has impaired impulse control 
(such as unprovoked irritability), difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships, such that he more nearly 
meets the requirements for a 70 percent rating for post-
traumatic stress disorder.

Both Dr. T. and Dr. M. have stated that the veteran is 
unemployable.  Furthermore, on psychiatric hospitalization in 
January 2002, the veteran was found to have a GAF of around 
25.  However, the Board believes that an overview of the 
medical evidence from September 1999 does not indicate that 
the veteran exhibits total occupational and social impairment 
due to his service-connected post-traumatic stress disorder.  
The October 1999 VA examiner found the veteran's post-
traumatic stress disorder symptoms to result in a GAF of 55.  
On VA examination in December 2002 the VA examiner found the 
veteran's post-traumatic stress disorder symptoms to result 
in a GAF of 65.  These GAF scores reflect only moderate to 
mild difficulties in social and occupational functioning.  
DSM IV.  The Board further notes that the December 2002 VA 
examiner came to the conclusion that the veteran had a GAF of 
65 due to post-traumatic stress disorder after reviewing the 
veteran's medical records, which showed the previously 
assigned lower GAF scores.  Additionally, the December 2002 
examiner gave examples of evidence of the veteran having good 
memory, concentration, and communication skills.  
Consequently, the Board finds the VA psychiatric examination 
reports to be more probative than those of Dr. T.  The 
veteran has not been shown to have persistent delusions, 
hallucinations, grossly inappropriate behavior or any other 
deficiencies of thinking, memory, mood, judgment or other 
symptomatology of such severity as to result in total 
occupational and social impairment solely due to his post-
traumatic stress disorder.  Accordingly, the veteran does not 
meet the criteria for a 100 percent rating for post-traumatic 
stress disorder.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2002) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
veteran has had only one recent hospitalization, and while 
the veteran was put on disability retirement by the USPS, the 
medical evidence as a whole does not reveal that this was 
solely due to his service-connected post-traumatic stress 
disorder.  Consequently, the Board finds that the record does 
not reveal that the veteran's post-traumatic stress disorder 
has resulted in frequent hospitalizations or any other such 
related factors such as to render impractical the application 
of the regular schedular standards.




ORDER

Entitlement to a 70 percent rating for post-traumatic stress 
disorder is granted, subject to the law and regulations 
governing the award of monetary benefits.


                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

